internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-127197-00 date date legend x state d1 d2 d3 d4 this responds to your letter dated date submitted on behalf of x requesting rulings under the internal_revenue_code facts x was incorporated under state law and elected to be treated as a subchapter_s_corporation effective d1 in d3 x discovered that state had administratively dissolved x on d2 for failure_to_file its annual report from d2 to d3 x was unaware of the dissolution and continued to file form_1120s upon learning of the dissolution x immediately reincorporated in state effective d4 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides in part that a small_business_corporation must be a domestic_corporation the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a corporation under the code is determined by federal not state law if the conduct of the affairs of a corporation continues after the expiration of its charter or the termination of its existence it becomes an association see 305_f2d_844 ct_cl cert_denied 373_us_923 a corporation is plr-127197-00 subject_to federal corporate_income_tax liability as long as it continues to do business in a corporate manner despite the fact that its recognized legal status under state law is terminated see 438_f2d_774 3rd cir conclusions based solely on the facts submitted and the representations made we conclude the following provided that x qualified as a small_business_corporation under sec_1361 prior to the administrative dissolution under state law x’s status as a small_business_corporation is not terminated by reason of the administrative dissolution and subsequent reincorporation and x will not be required to make a new election under sec_1362 and x is not required to apply for a new employer_identification_number and can continue to use the number assigned prior to the state law dissolution except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative david r haglund senior technician reviewer branch sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
